Exhibit 10.29
 
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS (this "Agreement") is
effective as of eight days after signature (the "Effective Date"), by and
between Mark Scott, an individual ("Executive"), and WESTMOUNTAIN GOLD, INC., a
Colorado corporation (the "Company").


RECITALS


A.    Executive is currently employed as the Chief Financial Officer of the
Company pursuant to that certain Employment Agreement by and between the Company
and Executive dated April 9, 2011 ("Employment Agreement").


B.    The parties mutually agree that it is in their respective best interests
to bring their employment relationship to an end on an amicable basis on
December 31, 2013. Executive agrees to complete the list outlined below
including  the filing of the Company's SEC Form 10-K for the annual period ended
October 31, 2013 the preparation of the 2013 tax returns and excluding any work
on Registration Statements:


1. 10-K drafting and filing (filing contingent upon the Company funding of
auditors, lawyers, etc.).
2. Provide general assistance/information for the S1 as needed (to the extent
the information is included in the 10K or general advice).
3. Provide introduction to and transfer key contacts to Company.
4. Provide all SEC filing codes/passwords to Company.
5. Provide all financial records to company.


AGREEMENTS


In consideration of the premises and the covenants, agreements, representations,
and warranties contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto wish to supersede all prior
agreements and hereby agree as follows:


Section 1. Resignations. By execution of this Agreement, Executive hereby agrees
to resign as an officer and employee of the Company and all of its subsidiaries
and affiliates effective December 31, 2013.


a. Salary. Executive's salary for the through December 31, 2013 remains at
$96,000 per year. Executive is no longer eligible for any bonuses as of December
31, 2013. Executive stops accruing vacation on December 31, 2013.


b. Executive's vacation time is expected to be used by December 31, 2013.


Section 2.  Separation.   In
complete  and  full  satisfaction  of  all  obligations
owed  to  Executive  by  the  Company,  including,  but  not  limited  to,  all  claims  to
compensation, severance, benefits , or equity from or in the Company or its
successors and assigns (collectively , the "Company Agents") , the parties agree
to the following :


a. Severance Payments. Provided Executive does not revoke this Agreement
pursuant to the Limited Right to Revoke contained herein, the Company will
agrees to issue 96,000 shares of Company common stock within 30 days of the
signing of this Agreement.
 
b. Accrued Salary and Benefits. The Company agrees to pay $48,000 in accrued and
unpaid salary and unpaid expenses of approximately $4,500 by December 31, 2013
or when financing complete out of funds (but no later than March 31, 2014)
received from gold sales or other equity and debt financing, in full
satisfaction of any and all accrued but unpaid salary and expenses. The Company
agrees to provide medical and dental insurance consistent with all employees.


c. Accrued Stock Incentives. Executive is to be issued 63,000 shares of Company
common stock within eight days of the signing of this Agreement. Executive
acknowledges that he remains subject to the Company's Insider Trading Policy, as
amended from time to time as long as he is an affiliate of the Company.


d. Accrued Compensation for 2013. Executive is to be granted accrued
compensation for 2013 consistent with other executives.


 
1

--------------------------------------------------------------------------------

 
e. Legal Opinions. The Company agrees to consent to legal opinions related to
removing legends for the certificates of the Executive. The Company agrees to
sign the consent for the legal opinion dated October 28, 2013 with the signing
of this Agreement.


f. Executive shall be solely responsible for the reporting and payment of any
state, local and/or federal income tax, if any, on any of the amounts paid or
benefits provided pursuant to this Agreement. For tax purposes, Executive agrees
to assume all liability for taxes and any costs, fees, interest, assessments ,
or penalties , due to any determination that Executive has mischaracterized
these payments.  Company makes no representations whatsoever as to the
taxability of the settlement sum or any portion thereof.


Section 3. Waiver of Severance or Continuing Benefits.  Other than as provided
for in this Agreement, Executive waives any right to severance or any other
benefits provided for under the terms of the Employment Agreement in connection
with or as a result of the termination of his employment and other positions
with the Company, for any reasons thereunder, and agrees that he is only
entitled to the payments and other separation benefits provided herein.
Executive waives and acknowledges that he is not entitled to any future
continuing health or other benefits (except as may be required by applicable
law).


Section 4. Consulting Arrangement. The Company may engage Executive following
the Effective Date and on a prepaid basis, Executive may serve the Company in a
consulting capacity at the rate of $4,000 per month and providing family medical
insurance. To this end, Executive will, among other matters requested by the
Company, assist with the preparation and filing of certain US Securities and
Exchange Commission reports (Excluding Registration Statements) and statements
and assist with certain of the Company's ongoing business matters. At the
Company's request and discretion, Executive's consulting services will be
performed at any of the Company's offices or remotely. Executive warrants to the
Company that any consulting services provided by Executive to the Company under
this Agreement will be performed in a professional and workmanlike manner.
Notwithstanding any provision hereof, for all purposes of this Agreement each
party will be and act as an independent contractor and not as partner, joint
venturer, or agent of the other and will not bind nor attempt to bind the other
to any contract. Executive will be an independent contractor and is solely
responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort.  Any travel, accommodation and out-of-pocket expenses
associated with providing requested consulting services and which are approved
in advance by the Company will be paid for directly by the Company. The  Company
may terminate the consulting services  with Executive with thirty days advance
notice, in which case the Company would  only be required to pay Executive for
hours worked through the date  of termination  and  no further consulting
payments will be owed. The Company shall indemnify Executive if Executive is
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative by reason of the fact
that Executive is or was a consultant of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Executive while a
consultant  if Executive acted in good faith and in a manner Executive
reasonably believed to be in or not opposed to the best interests of the
Company, that  Executive was not  in material breach of this Agreement and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Executive's conduct was unlawful. Notwithstanding the foregoing, Company
acknowledges that Executive anticipates seeking full-time employment with
another employer. The parties agree to coordinate in good faith in allowing
Executive to provide the services set forth in this Section 4 and the discharge
by Executive of such duties as he may have to a new employer.


Section 5.   Release by Executive.  Executive will forever release for himself,
his marital community, and his respective heirs and/or assigns (the "Executive
Parties"), the Company and any and all of its parents, subsidiaries, directors,
officers, employees, equity holders, agents, representatives, attorneys,
insurers, predecessors, successors, and assigns (collectively, the "Company
Parties"), from ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES, OF ANY
NATURE WHATSOEVER, WIDCH HE HAS, HAD, OR MAY HAVE AGAINST THE COMPANY OR ANY OR
ALL OF THE  COMPANY  PARTIES  IN CONNECTION WITH ANY CAUSE OR MATTER WHATSOEVER,
WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE DATE OF THIS AGREEMENT AND
INCLUDING, WITHOUT LIMITATION, ALL MATTERS RELATED TO EXECUTIVE'S EMPLOYMENT
AGREEMENT AND HIS EMPLOYMENT  WITH  THE  COMPANY  AND  THE  TERMINATION  OF  HIS
EMPLOYMENT.


By signing this Agreement, Executive agrees to FULLY WAIVE AND RELEASE ALL
CLAIMS arising out of, or relating to, his employment with the Company, his
termination from employment with the Company, or his resignation of any position
as officer of the Company, WITH RESPECT TO, any claim or other proceeding
arising under:


● The Civil Rights Act of 1866 ("Section 1981");
● Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act
of 1991 ("Title VII");
● The Americans with Disabilities Act ("ADA");
● The Age Discrimination in Employment Act ("ADEA'');
● The Labor Management Relations Act ("LMRA");
● The National Labor Relations Act ("NLRA");
● The Fair Labor Standards Act ("FLSA");
● The Family and Medical Leave Act of 1993 ("FMLA");
● The California Civil Rights Act;
● The California Employment Protection Act;
●
Any   common   law  or   statutory   cause   of  action  arising   out  of  Executive's
employment or termination of employment with the Company; and/or
● Any   common   law or   statutory   cause   of action
arising  out  of  Executive's resignation of any position as an officer of the
Company.


 
2

--------------------------------------------------------------------------------

 
This Agreement completely bars any action or suit before any court, arbitral, or
administrative body with respect to any claim under federal, state, local, or
other law relating to this Agreement or to Executive's employment and/or
termination of employment with the Company or its predecessors, subsidiaries,
successors, or assigns.


The foregoing release shall NOT operate to release, waive, or otherwise impair
any right to indemnification by the Company that Executive may have pursuant to
the Company's current Certificate of Incorporation or Bylaws or as otherwise
provided by applicable law; (ii) any right to coverage or protection under any
Directors & Officers Liability Insurance Policy maintained by  the Company
relating to the period  of Executive's employment; (iii) any claims, rights, or
remedies arising from the obligations of the Company under this Agreement; (iv)
any claims, rights, or remedies that Executive may have and which may not be
released or waived under applicable law or (v) any right to participate in any
Equal Employment Opportunity Commission ("EEOC") or other federal, state, or
local agency investigation, hearing, or proceeding or to file a charge before
the EEOC, but Executive waives any right to recover any sum from the Company in
connection with any such charge, investigation, hearing, or proceeding.


Section 6. Confidentiality and Non-Disclosure. Executive recognizes and
acknowledges that the Company's trade secrets, proprietary information, and
know-how (including, without  limitation, any information, materials,
records,  financial  statements, or books provided to Executive during the term
of his employment), as they may exist from  time  to  time  ("Confidential
Information"), to  which  he  has  had  access  to  and Knowledge of, are
valuable, special, and unique assets of the Company's business. Executive will
not , in whole or in part, disclose such Confidential Information to any party
for any reason or purpose whatsoever , at any time, nor will Executive make use
of any such Confidential Information for his own purposes or for the benefit of
any third party under any circumstances; provided, that these restrictions will
not apply to such Confidential Information which is in the public domain
(provided that Executive was not responsible, directly or indirectly, for such
dissemination into the public domain). Executive will use his best efforts to
cause all persons or entities to whom any Confidential Information may be
permissibly disclosed by him hereunder to observe the terms and conditions set
forth herein as though each such person or entity was bound hereby .


Section 7.    Non-Solicitation.   For a period of 24 months (which time period
will be tolled during any breach of this Section 7) after the Effective Date,
Executive will not , directly or indirectly, on behalf of himself or any person
or entity, solicit, induce, or encourage (or attempt to solicit, induce, or
encourage) any (i) business relationship to cease doing business with the
Company, or otherwise interfere with any business relationship; or (ii) person
to leave the employ of the Company except for Janette Frohning, whether or not
for purposes of obtaining employment with another person or entity, or otherwise
interfere in any way with the relationship between the Company and any such
person(s). The Company acknowledges that many suppliers of the Company have done
business with Executive previously and these suppliers will decide to provide
future services to the Company.


Section 8.  Return of Company Property.  Except for any document or report
prepared by or in connection with Executive that Executive must retain for
professional responsibility purposes and that is first presented to the Chief
Executive Officer of the Company, Executive hereby agrees that he will
immediately return all property in his possession or control belonging to the
Company and all copies thereof. The Executive is allowed to keep all computer
equipment in his possession.


Section 9. Public Statements. Executive and the Company will refrain from making
any public statements or comments, whether orally, in writing, or transmitted
electronically, about, concerning , or in any way related to the other
party  that  may , directly or indirectly , have a material adverse effect upon
the other party 's business , prospects, reputation, or goodwill. Without
limiting the generality of the foregoing, Executive agrees not to make any
public statements or comments about the Company or its products or services,
whether on or of the record, and whether orally, in writing, or transmitted
electronically, without the prior approval of the Company's Chief Executive
Officer and the Company agrees not to make any public statements or comments
about Executive or his immediate family, without the prior approval of
Executive. Notwithstanding the foregoing, these restrictions shall not apply to
any information that the parties are required to disclose in connection with any
legal or regulatory proceedings .


Section 10. Disparaging Comments. Executive will refrain from making any
disparaging comments, either directly or indirectly, about or in any way related
to the Company or the Company Agents, including, without limitation , the
Company's business
or  the   Company's   prospects,   either  publicly   or  privately   provided,   further,  these
restrictions shall not apply to any information that Executive is required to
disclose in connection with any legal or regulatory proceedings. Similarly, the
Company will refrain from making any disparaging comments, either directly or
indirectly, about or in any way related to Executive or his immediate family,
either publicly or privately.


Section 11. Cooperation.  Executive agrees to fully cooperate with the Company
in any internal investigation, any administrative, regulatory, or  judicial
proceeding or any dispute with any third party. Executive understands and agrees
that his cooperation may include, but is not limited to, making himself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at Company's request to give testimony without
requiring service of a subpoena or other legal process; volunteering to give
Company pertinent information; and turning over to Company all relevant
documents which are or may come into his possession, all at times and on
schedules that are reasonably consistent with my other permitted activities and
commitments.


Section 12. Acknowledgments. The parties, by their execution of this Agreement,
affirm that the following statements are true:


a. The parties have been given the opportunity to, and have, read this entire
Agreement, and have had all questions regarding its meaning answered to their
satisfaction;


b. This Agreement is written in a manner understood by the parties, and they
fully understand its content, and understand that it is a WAIVER AND RELEASE OF
CLAIMS, as specified herein. Executive expressly understands this WAIVER AND
RELEASE OF CLAIMS includes  his existing rights  or claims under the ADEA,
Section 1981, Title VII, and the California Civil Rights Acts;


 
3

--------------------------------------------------------------------------------

 
c. Each party represents and warrants that it/he has thoroughly discussed all
aspects of this Agreement with counsel of his/its choosing, and that he/it has
carefully read and fully understands all of the provisions of this Agreement,
including the fact that he/it is releasing certain claims and potential claims
against the other party and certain additional releases all as more specifically
set forth herein, and that  he/it  is entering into this Agreement without
coercion and with full knowledge of its significance and the legal consequences
thereof. Executive represents and warrants that as part of this Agreement, he is
releasing and waiving any claims he believes. he may have under the ADEA;
 
d. This Agreement  is not to be construed as an admission of liability by any
party;

e. Except as provided herein, Executive acknowledges that the Company has paid
all wages and other amounts owed to him as a result of his employment by the
Company and that he is due no additional compensation for services rendered or
reimbursement for expenses incurred; and
 
f. A copy of this Agreement was delivered to Executive on November __, 2013.
Executive is advised that he has 21 days from the date he is presented with this
Agreement to consider this Agreement. If Executive executes this Agreement
before the expiration of 21 days, he acknowledges that he has done so for the
purpose of expediting the payment of the consideration provided for herein, and
that he has expressly waived his right to take 21 days to consider this
Agreement. Executive has the right to revoke this agreement within 7 days of
signature, as detailed below.


Section 13. Arbitration. Reserving to the parties the right to seek enforcement
of this Agreement, where appropriate, through injunctive relief, any controversy
, dispute, or claim arising out of or relating to this Agreement or any breach
of it ("Claims"), will be resolved by binding arbitration in Seattle,
Washington, in accordance with the Employment Dispute Resolution Procedures of
the American Arbitration Association ("AAA"). The Claims covered by this
Agreement include claims for wages and other compensation, claims for breach of
contract (express or implied), tort claims, claims for discrimination or
harassment (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, material status, medical condition, and
disability), and claims for violation of any federal, state, or other government
law, statute, regulation, or ordinance. If the parties cannot agree on an
arbitrator within 30 days of the demand for arbitration, the parties will follow
the AAA's arbitrator selection procedures. Except as otherwise required by law,
the decision of the arbitrator will be binding and conclusive on the parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction. Each of the parties will bear its or his own
attorneys' fees and costs incurred in connection with the arbitration, except as
may otherwise be required by law and except for any attorneys ' fees or costs
which are awarded by the Arbitrator pursuant to this Agreement or statute that
provides for recovery of such fees and/or costs. AAA's administrative expenses
will be borne by the Company. The parties each understand and agree that by
using arbitration to resolve any claims between the Company and Executive they
are giving up any right that they may have to a judge or jury trial with regard
to those claims. The parties acknowledge that they are entering into this
Agreement voluntarily and have independently negotiated and agreed upon this
procedure.


Section 14.  Governing  Law.  The interpretation,   performance,   and
enforcement of this Agreement will be governed by the internal laws of the State
of Washington, without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Washington to the rights and duties of the parties.


Section 15. Severability. If any provision of this Agreement or the application
thereof is held to be invalid, void, or unenforceable for any reason, the
remaining provisions not so declared will be construed so as to comply with the
law, and will nevertheless continue in full force and effect without being
impaired in any manner whatsoever.


Section 16.  Headings.   The headings in this Agreement are for reference only
and will not affect the interpretation of this Agreement.
 
Section 17.  Prevailing  Parties.  In the event of any
litigation  or  any  other legal proceeding, including arbitration, relating to
this Agreement, including, without limitation, any action to interpret or
enforce this Agreement, the prevailing party will be entitled to reasonable
attorneys' fees and costs incurred in connection with any such proceeding.


Section 18. Intent to be Binding. This Agreement may be executed in any number
of counterparts and by facsimile, and each counterpart and/or  facsimile
constitutes an original instrument, but all such separate counterparts and/or
facsimiles constitute one and the same agreement. Neither party to this
Agreement will seek to have any term, provision, covenant, or restriction of
this Agreement be held invalid.


Section 19.  Waiver.  The failure of a party to insist; upon strict adherence to
any obligation of this Agreement shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement. Any waiver of any provision of this
Agreement must be in a written instrument signed and delivered by the party
waiving the provision.


Section 20. Entire Agreement.  This  Agreement  supersedes  all  prior
agreements, whether written or oral, between the parties with respect to its
subject matter (including, without limitation, the Employment Agreement., any
letter of intent, draft agreement, conceptual agreement, or e-mail
communication), and constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter, This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.


 
4

--------------------------------------------------------------------------------

 
Injunctive Relief Damages and Forfeiture. Due to the nature  of Executive's
prior positions with the Company, and with full realization that a violation of
this Agreement will cause the Company immediate and irreparable injury and
damage which is not readily measurable, and to protect the Company's interests,
Executive understands and agrees that, in addition to instituting legal
proceedings to recover damages resulting from a breach of this Agreement, the
Company may seek to enforce this Agreement with an action for injunctive relief
to cease or prevent any actual or threatened violation of this Agreement by
Executive. Similarly, the Company agrees that Executive may seek to enforce this
Agreement with any action for injunctive relief to cease or prevent any actual
or threatened violation of this Agreement by the Company.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
I N
WITNESS  WHEREOF,  the  Company  has  caused  this  Agreement  to  be  signed
by    an   authorized    representative,   and   Executive   has   signed    this   Agreement  in   his   individual  capacity,
effective as of the date first written above.


This is a Release.  Read Before Signing


LIMITED RIGHT TO REVOKE


Executive may revoke
this  Agreement  at  any  time  within  seven  days  following the execution
of  the  Agreement.  Such revocation must be provided in writing and received
during the seven day revocation period. To be effective, the revocation must be
received by the following:


Chief Executive Officer
WestMountain Gold, Inc.


Each party understands that this Agreement will not become effective or
enforceable until the foregoing revocation period has elapsed with no revocation
by Executive.


MARK SCOTT, an Individual


By: Mark Scott
Dated: November 15, 2013
 
WESTMOUNTAIN GOLD, INC.


By: Gregory Schifrin, CEO
Dated: November 15, 2013
 
 
6

--------------------------------------------------------------------------------